MacKINNON, Circuit Judge
(concurring in part and dissenting in part):
I concur in the conclusion that the findings of the Board are sustained by satisfactory evidence, however I dissent as to the remand for further consideration by the Board as to the make-whole claim requested by the Union by way of additional remedial relief. First, the Board already has ample power under the remand by the majority in Tiidee I to grant all necessary remedial relief that is requested here; and secondly, in my opinion, this is not as strong a case as Tiidee I for the make-whole relief requested as there is not present here any general refusal to recognize and bargain with the certified union. In my view, the majority are remanding the case here on the remedial relief question principally because of the cumulative effect of the facts here when same are considered jointly with those in Tiidee I. I view this case strictly and solely on its own facts and would also affirm the Board’s denial of further remedial relief.